Judge Greene
dissenting.
The plaintiff leased a vehicle on 21 October 1991 for forty-eight months and purchased an insurance policy from the defendant. That policy provided full coverage for the loss sustained in this case. The plaintiff paid the premiums due on the policy and was listed as the named insured in the policy. The policy contains a “Loss Payable Clause” which reads in pertinent part: “Loss or damage under this policy shall be paid as interest may appear to you and the loss payee shown in the declarations.” Wachovia Auto Leasing Co. of N.C. (Wachovia), the owner of the vehicle, was listed as the loss payee.
On 7 March 1992 the vehicle was stolen and it was recovered on 8 March 1992, after it had been destroyed by fire. After the loss the plaintiff continued to make payments for the full duration of the lease, for a total payment of $17,400. The plaintiff filed a claim with the defendant who denied the claim and paid the entire “actual cash value” of the insured vehicle to Wachovia. The plaintiff did not receive any proceeds and the trial court dismissed his complaint seeking a recovery.
The defendant was authorized by the policy to pay proceeds to Wachovia, the loss payee, only to the extent Wachovia had an interest in the insured vehicle. The plaintiff is entitled to insurance proceeds to the extent of his interest in the vehicle. It does not follow that making Wachovia liable to the plaintiff for any overpayments (beyond Wachovia’s interest) received from the defendant absolves the defendant from its obligation to make payments consistent with its *514policy provisions. To so hold would permit insurance companies to ignore the “as interest may appear” language in their own policies, make payments to the named loss payee with impunity and relegate the named insured to a claim for which there may be no remedy (proceeds may have been dissipated by loss payee).
Because there is a dispute on this record with regard to the respective parties “interest” in the vehicle, I would reverse the entry of summary judgment for the defendant and remand this case for determination of that “interest.”1 See Trust Co. v. Insurance Co., 44 N.C. App. 414, 421, 261 S.E.2d 242, 246 (1980) (summary judgment improper where dispute as to whether plaintiff was a loss payee under policy of insurance). The defendant shall be liable to the plaintiff, under the policy, to the extent of his “interest” in the vehicle as of the date of the loss.
I would reverse the trial court and remand.

. I note that the majority assumes the plaintiff “has an ownership interest in the vehicle.” Such an assumption is not necessary to my resolution of this case as I believe the plaintiff did have an insurable interest within the meaning of the policy of insurance. At the time of the loss, the plaintiff had a leasehold interest (under the terms of the lease) (with some 42 months remaining on the lease) and an ownership interest (under the terms of the policy) in the vehicle. The policy specifically provides that a vehicle leased for “a continuous period of at least 6 months” is “owned” within the meaning of the policy. In this case, the plaintiff had a forty-eight month lease on the vehicle, well in excess of the six month policy provision.